Motion to Withdraw Granted; Affirmed and Memorandum Opinion filed
April 7, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00844-CR

                          TYRONE BERRY, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1019634

               MEMORANDUM                         OPINION
      Appellant entered a plea of guilty to sexual assault of a child. On May 2,
2006, pursuant to the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to confinement for ten years in the Institutional Division
of the Texas Department of Criminal Justice. Appellant did not file a direct appeal
from his conviction. In this appeal, appellant is challenging the trial court’s order
signed August 9, 2013, denying relief on appellant’s motion for post-conviction
DNA testing pursuant to Chapter 64 of the Texas Code of Criminal Procedure. See
Tex. Code Crim. Proc. Ann. art. 64.01–.05 (West 2006 & Supp. 2014). Appellant
filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      Counsel has complied with the Anders procedures set out in Kelly v. State,
436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). A copy of the appellate record
was provided to appellant, and appellant was advised of the deadline to file any pro
se response to counsel’s brief. Appellant was granted several extensions of time to
file a responsive brief. In addition, appellant was granted leave to file a responsive
brief of up to 65 pages in length. Appellant has now filed a pro se response to
counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and the pro se
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. We need not address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.

                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                          2